Citation Nr: 0215499	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  92-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including heart disease, on a presumptive basis.

2.  Entitlement to service connection for residuals of 
cerebrovascular accident (CVA), on a presumptive basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



REMAND

The Board issued a decision in September 2000 denying the 
claims, and the veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).

In May 2001, during the pendency of the appeal to the Court, 
VA's Office of General Counsel-representing the Secretary, 
filed a motion requesting that the Court vacate the Board's 
decision and remand the appeal for further development and 
consideration because of the recently enacted 
Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new law 
since has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The veteran did not oppose the motion, and the 
Court granted it in a June 2001 order and returned the case 
to the Board for compliance with the directives specified.  
So the Board, in turn, sent the veteran a letter in August 
2002 apprising him of the VCAA-and the legal implications as 
it pertains to his specific appeal, and asking that he 
clarify whether he wants a hearing before a Member of the 
Board.

The veteran since has submitted a statement in September 
2002, in response to the Board's letter, indicating that he 
wants a "HEARING before a High Ranking FEDERAL (JUDGE)...."  
Presumably then, he wants a hearing at the RO before a Member 
of the Board (Travel Board hearing).  So he has to be 
scheduled for this type of hearing before further 
consideration of his appeal.  See 38 C.F.R. § 20.704 (2002).

The case, therefore, is REMANDED to the RO for the following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity and 
notify him of the date, time, 
and location of the hearing.  If, for 
whatever reason, he changes his mind and 
decides that he no longer wants a Travel 
Board hearing, then this must be 
documented in his claims file.  Also, if 
he elects, instead, to have another type 
of hearing (video-conference or before a 
local hearing officer at the RO), then he 
should be scheduled for that type of 
hearing.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


